ORDER

PER CURIAM.
AND NOW, this 17th day of December, 2004, John Wilson Davis, II, having been disbarred from the practice of law in *430the State of Maryland by Order of the Court of Appeals of Maryland dated July 29, 2004; the said John Wilson Davis, II, having been directed on September 28, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that John Wilson Davis, II, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.